        Case 7:17-cv-09890-NSR-LMS Document 117 Filed 05/28/19 Page 1 of 5



                           PUTNEY, TWOMBLY, HALL & HIRSON LLP
                                          ESTABLISHED 1866
                                   COUNSELORS AT LAW
                                    521 FIFTH AVENUE
                                NEW YORK, NEW YORK 10175
                               (212) 682-0020 - TELEFAX (212) 682-9380

                                              May 28, 2019

Via ECF
Honorable Lisa Margaret Smith, U.S.M.J.
U.S. District Court Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:    Estrada et al. v. Kingsbridge Marketplace et al., 17-cv-09890 (NSR) (LMS)

Dear Judge Smith:

       We represent Defendants in the above-referenced matter. We write this letter as a motion to

compel responses to Defendants’ Interrogatories. Defendants, specifically, seek disclosure of

Plaintiffs’ cell phone numbers and cell phone service providers. Defendants also seek costs, pursuant

to Rule 37(d) of the Federal Rules of Civil Procedure, incurred due to Plaintiff Luisangela Duarte’s

failure to appear for depositions.

       On March 5, 2019, Defendants served their First Request for Documents and First Set of

Interrogatories on Plaintiffs. On April 19, all Plaintiffs relevant to this motion provided interrogatory

responses to Defendants.

       Depositions for Plaintiff Luisangela Duarte were cancelled twice in the same week.

Defendants cancelled the first deposition, scheduled for May 7, 2019, due to Plaintiff’s eleventh-hour

notice of a postponement of the deposition to Thursday, May 9. While the Parties discussed the

potential for postponement a week earlier, Plaintiffs only informed Defendants of their decision after

5:00 PM on Monday, May 6. Defendants then wrote to Plaintiffs’ counsel’s office at 9:04 PM on

May 6 to confirm, as per the Parties’ discussion, that the deposition would be moved to Thursday,

May 9. At 5:07 PM on May 7, Plaintiffs wrote Defendants to cancel the deposition for May 9. On
         Case 7:17-cv-09890-NSR-LMS Document 117 Filed 05/28/19 Page 2 of 5



May 20, counsel for Defendants wrote to counsel for Plaintiffs in a good faith attempt to resolve

certain discovery disputes and management issues. After further attempts to resolve the deficiencies

in Plaintiffs’ discovery response, the Parties have been unable to reach a solution to certain issues.

Plaintiffs’ Refusal to Identify Telephone Numbers and Cell Phone Service Providers1

         Interrogatory #15 requires each Plaintiff to: “Identify any and all telephone numbers

maintained by you, or to which you have used during the period of your employment […] including

cell phone numbers, as well as the service provider of all said phone numbers.” This cases hinges on

an extraordinary number of hours that Plaintiffs alleged was “shaved” off their time records. Each

Plaintiff has alleged that they worked one to two hours “off the clock” before and after work. These

allegations are made solely on each Plaintiffs’ own recollections. This information is relevant because

cell phone records would lead to Plaintiffs’ location during “off the clock” hours.

         Cell phone service providers typically retain cellular tower data that regularly monitors the

location of cell phones by “pinging” the phone to cellular towers close to each phone. Some service

providers retain data for as little as six months and others eighteen to twenty-four months. For the

one to two unrecorded hours (before and after work), cellular tower records will provide an accurate

account of whether each Plaintiff was on-site at the supermarkets or off-site. Location will be the

most precise and accurate measure of whether “off the clock” work occurred.

         Plaintiffs refused to produce this information on the ground that such request would be overly

intrusive. However, these concerns are invalid for two reasons. First, their objections are premature

because the appropriate time to raise such objections would be through a motion to quash or oppose

any subpoena to a cell phone carrier. More importantly, the ability to serve a subpoena would enable

Defendants to place cell phone service providers on notice of discoverable information to prevent

routine destruction of information. Second, district courts in this circuit have granted a sampling of


1
  We understand that Order dated May 24, 2018, limits pre-trial discovery letter briefs to two pages, double-spaced.
However, due to the complexity of the cell phone data issue, that limit has been exceeded.
        Case 7:17-cv-09890-NSR-LMS Document 117 Filed 05/28/19 Page 3 of 5



cell phone records on thinner relevance in wage and hour cases. See Caputi v. Topper Realty Corp.,

2015 WL 893663, at *4 (E.D.N.Y. 2015) (compelling production of cell phone records to test

whether plaintiff “engaged in telephone calls with non-work-related phone numbers on days and

times that she claims to have worked for Defendants”); Perry v. The Margolin & Weinreb Law Grp.

LLP, 2015 WL 4094352, at *4 (E.D.N.Y. 2015). The relevance, here, is far greater as Defendants do

not seek to test the type of activity performed on a cell phone. Rather, the preciseness of the cell

phone location records enables the fact finder, without any speculation, to determine whether

Plaintiffs were indeed performing work at the supermarkets. Significantly, Defendants have offered

to limit the scope of records to sample time periods. The parties could easily consent to protective

orders on use and disclosure of documents received. However, Plaintiffs have rejected any offers of

compromise.

       As such, we respectfully request this Court to compel Plaintiffs to provide cell phone numbers

and cell phone service providers for all Plaintiffs during the relevant time period of this matter.

Defendants Should be Awarded Costs Due to Plaintiffs’ Cancelations of Depositions

       Rule 30(d) permits a party to “recover reasonable expenses” if a party fails to appear for that

person’s deposition. Here, due to Plaintiff Luisangela Duarte’s failure to appear for two depositions,

Defendants should be awarded $825 for expenses incurred. As explained above, Plaintiff Duarte’s

deposition for Tuesday, May 7, 2019, was improperly canceled only the evening before. While

Plaintiff claimed that their last-minute cancelation of the deposition was due to a scheduling

misunderstanding, Defendants understood the agreement to commence depositions earlier on Tuesday

and declined to adjourn. Defendants initially refrained from pursuing any remedies with the clear

understanding that depositions would be confirmed to proceed immediately thereafter on Thursday,

May 9 – as a resolution to the dispute or misunderstanding. However, Plaintiff Duarte’s cancelation

the very next day, without any specified reason, has made this very motion to recover costs necessary.
        Case 7:17-cv-09890-NSR-LMS Document 117 Filed 05/28/19 Page 4 of 5



A “finding of bad faith is not a prerequisite to the imposition of sanctions under Rule 37(d).” See

Blauinsel Stiftung v. Sumitomo Corp., No. 99 CIV 1108 (BSJ), 2001 WL 1602118, at *7 (S.D.N.Y.

Dec. 14, 2001). Here, Plaintiff simply did not treat her discovery obligations, namely, to cooperate in

the scheduling of a deposition, with due respect. Any discovery disputes over scheduling

misunderstandings should have been resolved by conducting the rescheduled deposition. Costs

would be reasonable, as it would serve as a deterrent to avoiding breaches of good faith resolutions to

potential disputes.

       Thank you for Your Honor’s consideration.


                                             Respectfully submitted,

                                             /s/ Michael Yim

                                             Michael Yim


cc: Counsel for Plaintiffs (Via ECF Only)
     Case 7:17-cv-09890-NSR-LMS Document 117 Filed 05/28/19 Page 5 of 5



             ATTORNEY CERTIFICATE OF GOOD FAITH CONFERENCE

        Pursuant to Local Civil Rule 37.3, I hereby certify that counsel for the movant has made
reasonable efforts to confer with Plaintiff in a good faith effort to resolve the issues. The
reasonable efforts made were specifically as follows: in person on April 23, 2019; telephone
calls on May 6, 2019; emails on May 7, 2019; email on May 20, 2019; and telephone call on
May 28, 2019.


Dated: New York, New York                                  /s/ Michael Yim
       May 28, 2019                                 Michael Yim
                                                    Rodrigo Tranamil
                                                    PUTNEY, TWOMBLY, HALL & HIRSON LLP
                                                    521 Fifth Avenue
                                                    New York, New York 10175
                                                    (212) 682-0020
                                                    Attorneys for Defendants
